734 F.2d 1180
UNITED STATES of America, Plaintiff-Appellee,v.Bradford AARONS, Defendant-Appellant.
No. 82-1396.
United States Court of Appeals,Sixth Circuit.
June 1, 1984.

1
Before LIVELY, Chief Judge, ENGEL, Circuit Judge, and NEESE, District Judge.*ORDER


2
The United States has filed a petition for rehearing and, at the request of the court, the defendant has filed a response.  After a personal reexamination of the record, including the original transcripts, the court concludes that its original decision is correct and that rehearing is not required, 718 F.2d 188.  Much of the material and argument contained in the petition for rehearing is directed to charges in the indictment upon which the jury returned verdicts of not guilty.  The single issue before the court was whether the evidence was sufficient to support a verdict on count 3 and nothing contained in the petition for rehearing or discovered upon reexamination of the record leads this court to conclude that the evidence was sufficient to sustain a verdict of guilty under count 3.


3
Counsel for the United States is cautioned that this court will not tolerate briefs or petitions couched in the strident tone found in the petition for rehearing now before the court.  If this practice persists, the court will resort to sanctions.


4
The petition for rehearing is denied.



*
 The Honorable C.G. Neese, Senior Judge, United States District Court for the Eastern District of Tennessee, sitting by designation